Title: To Benjamin Franklin from Benjamin Hill, 14 June 1778
From: Hill, Benjamin
To: Franklin, Benjamin


Sir
June 14th 1778
Not knowing but my letter which I wrote you the 29th: of march (informing you of my determination to goe with capt. Jones expecting him to cruise Homewards &c.) might have miscarryed I therefore Have made free to troble you with another beging the favour of you sence I have been so disappointed in the Ranger, to procure me some way To America, or if there should be any business wherein I can be of any benifeit to my cuntry, and you should Think me worthy of employ I shall take the greatest pleasure of being in the sarvice. But as my long Absence calls me to pay attension to my family A longer terry in this cuntry would be disagreable. Nivertheless if you should have any objact in vew wherein I may be of sarvice and you could recommend Any means whereby I could send a present separt [separate] To my family I would be willing to terry sometime Longer. A speedy answare to this would be very Agreeable to your most obedient and very humble servant
Benjamin Hill
To the Honble: Benjn. Franklin Esqr
